MEMORANDUM **
The district court did not abuse its discretion when it found that defendant violated a condition of his supervised release by engaging in sexual conduct with a minor. A.R.S. § 13-1405; see United States v. Verduzco, 330 F.3d 1182, 1184 (9th Cir.2003). The record contains sufficient evidence to support the finding that defen*449dant and the minor engaged in sexual intercourse as defined by A.R.S. § 13-1401(3).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.